EXHIBIT 10.4


LETTER AGREEMENT DATED OCTOBER 9, 2008
BY AND BETWEEN STANDARD DRILLING, INC.,
PBT CAPITAL PARTNERS, LLC AND PRENTIS B. TOMLINSON, JR.




PBT Capital Partners, LLC
1667 K Street, NW, Suite 1230
Washington, DC   20006


October 9, 1008


Standard Drilling, Inc.
Attention:  Mr. David Rector
1640 Terrace Way
Walnut Creek, CA 94597


Re:
That certain Asset Purchase Agreement dated September 24, 2007 between PBT
Capital Partners, LLC, and Standard Drilling, Inc. (the “Agreement”)



Gentlemen:


This letter agreement is by and among PBT Capital Partners, LLC, (“Buyer”),
Prentis. B. Tomlinson, Jr. and Standard Drilling, Inc. (“Seller”).  Buyer and
Seller have agreed as follows:


 
1.
Upon Closing, Buyer will place $233,425 in an escrow account pursuant to terms
and conditions, and with an escrow agent, mutually and reasonably acceptable to
Buyer and Seller, which terms and conditions shall be generally as follows:



(a)
The escrowed funds shall be applied to the payment of any failure to drill
penalties which were accrued as of the date of the Agreement pursuant to the
Daniels Lease referenced in Section 2.4 of the Agreement, if (and only if) and
to the extent a valid claim therefor is made against the Seller by Paul R.
Daniels and/or wife, Marcia B. Daniels and Marcia B. Daniels, Trustee
(collectively, the “Daniels”), prior to the expiration of the Escrow Term.
   
(b)
The “Escrow Term” shall begin on the date of the establishment of the escrow
account and shall expire immediately upon the first of the following to occur:





(i)
Eighteen months after the date of this Agreement, or
   
(ii)
The direct or indirect disclosure by Seller, its affiliates, or any of their
respective representatives, employees, officers or directors, of the existence
of the escrow arrangement contemplated herein, or any of its terms, either:





(1)
to the public, whether pursuant to governmental filings or otherwise, or
 
 
(2)
to any of the Daniels.





(c)
Upon the expiration of the Escrow Term pursuant to Section 1(b)(i), the amounts
held in the escrow account which are not subject to a valid claim submitted by
the Daniels shall be paid to PBT.  Upon the expiration of the Escrow Term
pursuant to Section 1(b)(ii), the amounts held in the escrow account shall be
paid to PBT whether or not subject to a valid claim submitted by the Daniels.



 
2.
Buyer hereby represents that any and all liability, contingent or otherwise, of
the Seller for failure to drill penalties pursuant to the Norton Prospect Leases
referenced in Section 1.2(c) of the Agreement has been extinguished and/or
released.  Upon the execution and delivery of this letter, Buyer shall deliver
to Seller copies of documents evidencing such release.



 
3.
In consideration for the foregoing, Seller shall and does hereby cancel and
extinguish the liability of Buyer and Prentis Tomlinson pursuant to that certain
promissory note payable by Buyer to the order of Seller in the original
principal amount of $600,000.00 which is referenced in Section 1.3 of the
Agreement (the “Note”).  Seller shall return to Buyer the original Note, marked
“Cancelled.”

 

 
 
 

--------------------------------------------------------------------------------

 
 
4.
If any matter relating to the subject matter of this letter agreement is subject
to dispute by either Seller or Buyer, the matter shall be referred either by the
Seller or the buyer (in either case, the “Claimant”) to arbitration by one
arbitrator pursuant to the Rules of Commercial Arbitration (the “Rules”).  The
Claimant shall file a request for arbitration with the American Arbitration
Association (“AAA”) and notify the other party (the “Respondent”) in writing of
the nature of the dispute.  The arbitrator shall be appointed by the AAA in
accordance with the Rules.  Following the selection of the arbitrator as set
forth above, the arbitration shall be conducted promptly and expeditiously so as
to enable the arbitrator to render a decision within 30 days.  Subject to the
foregoing and except to the extent the parties shall agree to the contrary, the
arbitrator haring the dispute shall apply and follow the Federal Rules of Civil
Procedure and the Federal rules of Evidence.



The Buyer and Seller agree to waive any of the Rules, and also any Federal Rules
of Civil Procedure and the Federal Rules of Evidence, to the extent necessary to
enable the arbitrator to render a decision within 30 days of this
appointment.  The Buyer and Seller agree that the need for prompt resolution of
any dispute is paramount and outweighs any possible detriment that may result
from expedited discovery procedures or otherwise from expedited proceedings.  If
there is any conflict between the Rules and this Section 4, this Section 4 shall
govern.  The arbitration shall be held in Houston, Texas.  The parties
acknowledge that the arbitrator shall have the authority to grant equitable
remedies, if appropriate.


Arbitration under this Section 4 shall be the exclusive means for a party to
seek resolution of any dispute arising out of, or any breach or alleged breach
of, this letter agreement, except that any party may bring an action before a
competent court for the adoption of provisional or protective measures or
equitable relief.  The award of the arbitrator shall be final and binding on the
parties.  Each of the claimant and the Respondent shall bear (i) in equal
proportions to the cost and expenses of the arbitration proceeding assessed by
the AAA, and (ii) their respective expenses in prosecuting or defending the
arbitration.


Judgment on the arbitral award rendered may be entered in any court having
jurisdiction or application may be made to such for a judicial acceptance of the
award and an order of enforcement, as the case may.  The parties acknowledge and
agree that any party may seek before any court of competent jurisdiction,
provisional, protective or equitable relief.


 
5.
Buyer shall pay on behalf of Standard Drilling, Inc. the property tax lien
126-5534-01142 due to Johnson County in the amount of $185,574.39 and shall
furnish to the Seller at closing a duly executed copy of the release of lien.



 
6.
If (and only if) and to the extent a valid claim is made against the Seller by
Daniels as referenced in Paragraph 1 above then Prentis B. Tomlinson, Jr. shall
immediately pay on behalf of Standard Drilling, Inc. the sum of $223,425.61.



 
7.
Further the Buyer hereby represents that any and all liabilities, contingent or
otherwise, of the Seller in respect of employees listed in Sections 1.2(e)
through 1.2(g) of the Agreement has been extinguished and/or released.  Upon
execution and delivery of this letter, Buyer shall deliver to the Seller copies
of documents evidencing such extinguishment or release.



 
8.
Buyer agrees to promptly pay IHS Energy in the amount of $4,378.57 for services
rendered prior to closing date of the Agreement.  Buyer further represents and
warrants that it is and will be fully responsible for any and all liabilities,
contingent or otherwise, of the Seller referred to in section 1.2 of the
Agreement and shall promptly pay or settle such liabilities.



 
9.
The final execution, fulfillment and delivery of all terms and conditions as
outlined in this letter agreement are to be completed no later than Friday,
December 31, 2008.



If the foregoing sets forth the terms of our binding agreement, please execute
this letter where indicated below.



 
Sincerely,
     
PBT Capital Partners, LLC
     
By:  /s/ Prentis B. Tomlinson, Jr.                       
 
Print Name:  Prentis B. Tomlinson, Jr.              
 
Title:  President                                                   
     
Prentis B. Tomlinson, Jr.
 
By:  /s/ Prentis B. Tomlinson, Jr.                       
 
Print Name:  Prentis B. Tomlinson, Jr.              



ACCEPTED AND AGREED TO:


STANDARD DRILLING, INC.


By:  /s/ David S.
Rector                                                                
Print Name:  David S.
Rector                                                                           
Title:  President/CEO                                                                           


 
 

--------------------------------------------------------------------------------

 